DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 06/10/2020. The applicant does not submit an Information Disclosure Statement. The applicant does not claim Domestic or Foreign priority.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation computing device and vehicle controller have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the features are broad and it isn’t clear what the various structures constitute.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 21, 24, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Link, II US 2010/0228404.
As per claim 1, A system comprising: a computing device comprising: 
a memory of the computing device configured to store instructions; (Link paragraph 0016 discloses, “A TCU typically comprises a processor circuit coupled to a plurality of vehicle equipment modules. A memory is coupled to the processor. A portion of the memory is configured to store a table of equipment information corresponding to the plurality of vehicle equipment modules.”) 
a processor to execute the instructions to perform operations comprising: 
causing a first request to be transmitted from the computing device to a vehicle remote from the computing device, (Link paragraph 0043 discloses, “After waiting at step 570, the TCU processor queries the vehicle CAN bus (or other system for communicating with the various ECU modules on the car) at step 585 to determine if new, or different, modules, or software, have been installed since the TCU last performed step 530, or step 575, as described in more detail below. The various modules in the vehicle respond to the query with equipment information as described above with respect to step 530, namely, module name, or other type identifier; module serial number, or other unique identifier; and module software version. The TCU processor stores the result of the query to the TCU memory and then compares the query results to equipment information stored in the equipment information table. If the results of the comparison indicate that new, or different, modules, or new software, have been installed in the vehicle, method 500 follows the `Y` path and at step 575 the TCU updates its equipment information table record with information regarding new equipment, different equipment, or new or different software, that has been installed since the last time the TCU performed step 530, or step 575. From step 575, method 500 advances to step 535 and continues as described above. If the TCU determines at step 585 that the vehicle does not contain new modules, different modules, or new or different software, method 500 ends at step 550.”)
receiving, at the computing device, responsive to the first request, a first serial number for a vehicle component, (Link paragraph 0043)
storing the first serial number on the memory of the computing device, (Link paragraph 0043)
causing a second request to be transmitted from the computing device from the computing device to the vehicle to the vehicle following a period of time after storing the first serial number on the memory of the computing device, (Link paragraph 0043)
receiving at the computing device, responsive to the second request, a second serial number for the vehicle component, (Link paragraph 0043)
comparing the second serial number received responsive to the second request to the first serial number previously stored on the memory of the computing device, (Link paragraph 0043) and 
updating the memory of the computing device if the second serial number received responsive to the second request is different than the first serial number stored on the memory of the computing device. (Link paragraph 0043)
As per claim 2, The system of claim 1, wherein the operations further comprise receiving a part number and a part name and storing the part number and the part name in the memory of the computing device with the first serial number. (Link paragraph 0043)
As per claim 3, The system of claim 1, wherein the operations further comprise receiving a software version of a software stored on a memory device of the vehicle component and storing the software version of the software in the memory of the computing device with the first serial number. (Link paragraph 0043)
As per claim 4, The system of claim 1, wherein a triggering event caused the first request to be transmitted. (Link paragraph 0043 discloses, “Returning to the description of method 500 at step 525, if the TCU processor determined that the equipment information table was not empty, the TCU waits a predetermined amount of time, or a predetermined number of crank-up cycles of the vehicle at step 570.”)
As per claim 5, The system of claim 1, wherein the operations further comprise causing the first request to be transmitted from the computing device responsive to a controller of the vehicle connecting to the computing device. (Link paragraph 0043)
As per claim 6, The system of claim 5, wherein the operations further comprise storing a date representing when a controller of the vehicle connected to the computing device. (Link paragraph 0043)
As per claim 7, The system of claim 1, wherein the first request identifies a plurality of vehicle components for being provided to the computing device. (Link paragraph 0043)
As per claim 8, The system of claim 1, wherein the operations further comprise identifying a location of the vehicle, the location being determined by the computing device or provided from the vehicle. (Link paragraph 0016 discloses, “A first wireless circuit coupled to the processor is configured for wirelessly receiving location information corresponding to a present location of the telematics control module.”) 
As per claim 9, The system of claim 1, wherein the operations further comprise requesting a mileage of the vehicle in the first request and storing the mileage of the vehicle in the memory of the computing device with the first serial number. (Link paragraph 0063 discloses, “or for monitoring the miles driven.”)
As per claim 10, The system of claim 1, wherein the operations further comprise requesting operational hours of the vehicle in the first request and storing the operational hours of the vehicle in the memory of the computing device with the first serial number. (Link paragraph 0014 discloses, “A TCU also perform this step of acquiring equipment information multiple times during the days, months, and years, after the vehicle it has been installed it has first detected a GPS signal (thus indicating that the vehicle has left its assemble plant).”)
As per claim 11, The system of claim 1, wherein the operations further comprise requesting a vehicle identification number of the vehicle in the first request. (Link paragraph 0033 discloses, “When the telematics services provider receives the SIM information 42 and the vehicle TCU identifier information associated with a vehicle's VIN, it creates a new record in a telematics operation center server (such as server 28 shown in FIG. 1) using the VIN as the record identifier.”)
As per claim 12, The system of claim 1, wherein the operations further comprise updating at least one operational parameter of the vehicle. (Link paragraph 0043)
As per claim 13, A vehicle comprising: 
a vehicle propulsion system; (Link paragraph 0061 discloses, “in an internal combustion engine of his vehicle”) and 
a vehicle controller comprising: 
a memory of the vehicle controller configured to store instructions, (Link paragraph 0016 discloses, “A TCU typically comprises a processor circuit coupled to a plurality of vehicle equipment modules. A memory is coupled to the processor. A portion of the memory is configured to store a table of equipment information corresponding to the plurality of vehicle equipment modules.”)  and 
a processor to execute the instructions to perform operations comprising: 
connecting the vehicle controller of the vehicle to a server remote from the vehicle, (Link paragraph 0016 discloses, “The processor is configured to cause the second wireless circuit to wirelessly transmit the equipment information message to a central server of a telematics services provider.”)
receiving a request at the vehicle from the server for a serial number for a vehicle component, (Link paragraph 0043)
identifying a data set of the vehicle component in a vehicle memory storage device, (Link paragraph 0043)
selecting the serial number for the vehicle component from the data set identified, (Link paragraph 0043) and 
transmitting the serial number for the vehicle component to the server. (Link paragraph 0043)
As per claim 14, The vehicle of claim 13, wherein the vehicle propulsion system comprises a combustion engine and an electric motor. (Link paragraph 0061 discloses, “in an internal combustion engine of his vehicle” and paragraph 0068 discloses, “Or, a user may wish to edit a charging schedule for the batteries if the vehicle is an electric vehicle.”)
As per claim 15, The vehicle of claim 13, wherein the operations further comprise transmitting a vehicle identification number of the vehicle to the server in response to receiving the request. (Link paragraph 0033 discloses, “When the telematics services provider receives the SIM information 42 and the vehicle TCU identifier information associated with a vehicle's VIN, it creates a new record in a telematics operation center server (such as server 28 shown in FIG. 1) using the VIN as the record identifier.”)
As per claim 16, The vehicle of claim 13, wherein the operations further comprise transmitting a location of the vehicle to the server in response to receiving the request. (Link paragraph 0016 discloses, “A first wireless circuit coupled to the processor is configured for wirelessly receiving location information corresponding to a present location of the telematics control module.”)
As per claim 17, The vehicle of claim 13, wherein the operations further comprise transmitting a mileage of the vehicle to the server in response to receiving the request. (Link paragraph 0063 discloses, “or for monitoring the miles driven.”)
As per claim 18, The vehicle of claim 13, wherein the operations further comprise transmitting operational hours of the vehicle to the server in response to receiving the request. (Link paragraph 0014 discloses, “A TCU also perform this step of acquiring equipment information multiple times during the days, months, and years, after the vehicle it has been installed it has first detected a GPS signal (thus indicating that the vehicle has left its assemble plant).”)
As per claim 19, The vehicle of claim 13, wherein the operations further comprise transmitting a software version of a software stored on a memory device of the vehicle component to the server. (Link paragraph 0043)
As per claim 20, The vehicle of claim 13, wherein the operations further comprise transmitting a part number of the vehicle component to the server. (Link paragraph 0043)
As per claim 21, The vehicle of claim 13, wherein the operations further comprise receiving an update from the server for the vehicle controller, wherein the update is stored in the memory of the vehicle controller. (Link paragraph 0043)
As per claim 24, The vehicle of claim 23, wherein the at least one component comprises one or more of a motor drive, a telemetry system, a battery, and a plug-in hybrid controller. (Link paragraph 0055 discloses, “he equipped it with a high performance engine, or motor, a heavy duty regenerative braking system, and a higher voltage battery charging system than the base model.”)
As per claim 25, One or more tangible computer readable media storing instructions that are executable by a processing device, and upon such execution cause the processing device to perform operations comprising: 
causing a first request to be transmitted from a server to a vehicle remote from the server; receiving, at the server responsive, responsive to the first request, a first serial number for a vehicle component; 
storing the first serial number on a server memory device; (Link paragraphs 0016 and 0043)
causing a second request to be transmitted from the server to the vehicle following a period of time after storing the first serial number on the server memory device; (Link paragraph 0043)
receiving at the server, responsive to the second request a second serial number for the vehicle component; (Link paragraph 0043)
comparing the second serial number received responsive to the second request to the first serial number previously stored on the server memory device; (Link paragraph 0043) and 
updating the server memory device if the second serial number received responsive to the second request is different than the first serial number stored on the server memory device. (Link paragraph 0043)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Link, II et.al. US 2010/0228404 in view of Shah US 2013/0024306.
As per claim 22, The vehicle of claim 13, wherein the propulsion system comprises a plug-in hybrid conversion system. (Shah paragraph 0096 teaches, “Thus, the invention provides, among other things, systems and methods for controlling the charging of electric vehicles or gas-electric plug-in hybrids. The systems include a vehicle charging key ("VCK") which is configured to establish communication with both a vehicle and a utility communications network.”)
            Link discloses a method and system for configuring a provisioning a vehicle. Link does not disclose collecting information particular to a plug-in hybrid vehicle. Shah teaches collecting information particular to a hybrid vehicle. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Shah et.al into the invention of Link. Such incorporation is motivated by the need to ensure accurate inventory of the functional operation of a vehicle.
As per claim 23, The vehicle of claim 22, wherein the vehicle comprises a truck bed and wherein the truck bed comprises at least one component of the plug-in hybrid conversion system. (Shah paragraph 0096 teaches, “Thus, the invention provides, among other things, systems and methods for controlling the charging of electric vehicles or gas-electric plug-in hybrids. The systems include a vehicle charging key ("VCK") which is configured to establish communication with both a vehicle and a utility communications network.”)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666